SUPERIOR COURT
                                     OF THE
                               STATE OF DELAWARE
PAUL R. WALLACE                                                    NEW CASTLE COUNTY COURTHOUSE
     JUDGE                                                          500 N. KING STREET, SUITE 10400
                                                                    WILMINGTON, DELAWARE 19801
                                                                             (302) 255-0660



                              Date Submitted: July 11, 2022
                               Date Issued: July 12, 2022

Mr. Fredrick Williams                              Mr. Anthony N. Delcollo, Esquire
1470 Olmsted Drive                                 Mr. Christopher J. Isaac, Esquire
Bear, Delaware 19701                               OFFIT KURMAN, P.A.
                                                   222 Delaware Avenue, Suite 1105
                                                   Wilmington, Delaware 19801

       RE:    Williams v. Toll Brothers Builders, et al.
              C.A. No. N22C-05-002 PRW

Dear Mr. Williams and Counsel:
       This Letter Order resolves the Defendants’ Motion to Dismiss under this

Court’s Civil Rule 12(b)(6). Upon review of the parties’ pleadings, their arguments

at the hearing of the motion, and the record in this case, the Motion to Dismiss is

GRANTED.

                I. FACTUAL AND PROCEDURAL BACKGROUND

       In November 2011, Fredrick Williams purchased a new home from Defendant

Hockessin Chase, L.P., located on Olmsted Drive in Bear, Delaware.1 Since then,


1
    Compl. at 1 (D.I. 1); Williams v. Toll Brothers Builders, 2021 WL 3200825, at *1 (Del. July
28, 2021) (hereafter “Williams III”).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 2 of 19


Mr. Williams has filed multiple lawsuits against Hockessin Chase (and others he

deems responsible), seeking damages related to alleged construction defects to the

driveway, stucco, roof, and other areas of his home. 2

       Mr. Williams’s first two lawsuits were filed in the Court of Common Pleas.

The first was dismissed for failing to name and serve the proper defendants, and the

second was dismissed for want of subject matter jurisdiction.3 Of particular import

here, the Court of Common Pleas dismissed Mr. Williams’s second suit based on

binding arbitration clauses contained in the home’s purchase agreement and

warranty contract.4 Mr. Williams didn’t appeal either of those dismissals.5

       He instead initiated a new action in this Court in 2020 seeking the same relief

from the same defendants.6 The Defendants again moved to dismiss the suit, arguing


2
    Defs.’ Mot. to Dismiss ¶ 2 (D.I. 10) (“Plaintiff has filed multiple lawsuits in reference to his
residential property situated in Bear, Delaware, over the past five years.”); Williams III, 2021 WL
3200825, at *1.
3
    Williams III, 2021 WL 3200825, at *1.
4
    Order of Dismissal ¶ 3, Williams v. Michael Brown, et al., C.A. No. CPU4-19-002007 (Del.
Ct. Com. Pl. Nov. 1, 2019) (Ex. A, Defs.’ Mot. to Dismiss) (hereafter “Williams I”) (“Pursuant to
both Section 11 of the purchase agreement for the sale of the home and Article VII of the warranty
agreement, the parties have agreed to resolve any and all claims arising out of the home or home
warranty through binding arbitration.”).
5
   Order of Dismissal ¶¶ 2-3, Williams v. Toll Brothers Builders, et al., C.A. No. N20C-06-198
VLM (Del. Super. Ct. Oct. 8, 2020) (Ex. C, Defs.’ Mot. to Dismiss) (hereafter “Williams II”);
Williams III, 2021 WL 3200825, at *1.
6
    Williams II, Order of Dismissal ¶ 4.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 3 of 19


Mr. Williams’s complaint was barred by res judicata.7 Agreeing with the

Defendants, this Court granted the motion to dismiss, holding that the issues alleged

in the then-pending complaint before it stemmed from the same operative facts as

those alleged in the already dismissed Court of Common Pleas complaint.8

           On appeal, the Supreme Court of Delaware affirmed the dismissal, agreeing

that the matter was barred by the doctrine of claim preclusion, or res judicata.9 A

party’s claim is precluded “based on the same cause of action after a court has

entered judgment in a prior suit involving the same parties.” 10 Thus, because the

Court of Common Pleas determined that Mr. Williams was required to resolve his

dispute via arbitration, and he neither appealed that decision nor participated in

arbitration, the Supreme Court upheld this Court’s dismissal of Mr. Williams’s 2020

complaint on that basis.11

           The Supreme Court did, however, address Mr. Williams’s assertion “that

binding arbitration was not his only available remedy,” pointing to this Court’s



7
     Williams III, 2021 WL 3200825, at *1.
8
     Williams II, Order of Dismissal ¶ 5.
9
     Williams III, 2021 WL 3200825, at *2.
10
     Id. (citing Betts v. Townsends, Inc., 765 A.2d 531, 534 (Del. 2000)).
11
     Id.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 4 of 19


related decision in Wang v. Hockessin Chase, L.P. 12 Without reaching the merits of

whether Mr. Williams might actually be accorded relief under Wang, the Supreme

Court questioned “whether the Court of Common Pleas was aware of the Wang

decision or whether the court’s consideration of Wang would have changed its

decision in Williams’s case.” 13

        Before admonishing then-defense counsel for not drawing the Court of

Common Plea’s attention to Wang,14 the Supreme Court observed:

            In Wang, homeowners asserted similar construction-defect
            claims against Hockessin Chase as the claims that Williams has
            asserted against Hockessin Chase. The Wang defendants sought
            dismissal of the homeowners’ claims, as they did of Williams’s
            claims, on the grounds that the sales contract and warranty
            required the homeowners to submit the dispute to binding
            arbitration. The contract and warranty at issue in Wang appear
            to include very similar language regarding arbitration as the
            Williams contract and warranty. . . . [The Wang Court] denied
            the defendants’ motion to dismiss. The court held that it was
            “unable to interpret the sales contract and warranty to mean that
            any action under the Warranty must be resolved by binding

12
     Id. (citing 2018 WL 6046620 (Del. Super. Ct. Nov. 9, 2018)).
13
    Id. (noting also Hockessin Chase, L.P. v. Wang, 2019 WL 1046643 (Del. Ch. Mar. 4, 2019)
(dismissing Hockessin Chase’s action to confirm an arbitral award, and “agree[ing] with th[is]
Court’s reasoning and conclusion” that binding arbitration was not the only remedy available to
the Wangs under the contract and warranty)).
14
    Id. at *3 (“Although we affirm the Superior Court’s judgment, we are troubled by the
appellees’ counsel’s failure to bring Wang to the attention of the Court of Common Pleas in the
2019 case, and we take this opportunity to remind the bar of counsel’s obligation to cite adverse
authority.”). Defendants are represented by different counsel in this matter.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 5 of 19


             arbitration or that, if another remedy is pursued, the buyer forfeits
             their rights under the Warranty” and that “other remedies are a
             plausible means of dispute resolution.”15

The Supreme Court nevertheless concluded that the Court of Common Pleas

judgment indeed precluded Mr. Williams’s later suit in this Court because

Mr. Williams failed to cite Wang in his original proceedings, pursue reargument, or

appeal on that basis.16

     A. MR. WILLIAMS RETURNS TO THIS COURT.

         On May 2, 2022, Mr. Williams filed a new complaint initiating this action

against Defendants Toll Brothers Builders, Hockessin Chase, L.P., Michael Brown,

Timothel J. Hoban, and Michael Klein. 17 He again seeks damages related to the

alleged faulty construction of his home on Olmstead Drive.18

         Mr. Williams offers a host of reasons in support of his request for damages—

$5M from each defendant—but chief among them are: (i) Toll Brothers Builders’


15
     Id. at *2.
16
     Id. at *3.
17
    See generally, Compl. The Defendants aver that “Toll Brothers Builders” is not an existing
legal entity; Michael Brown is a former employee of “Toll Brothers, Inc.”; Michael Brown has not
been served and should therefore be dismissed from suit; Timothel J. Hoban “apparently refers to
Timothy J. Hoban”; and Michael Klein is now a former employee of Toll Brothers, Inc., and
according to Defendants, appears to be sued in his individual capacity rather than official capacity
as a Toll Brothers, Inc. employee. See Defs.’ Mot. to Dismiss ¶ 1 nn.1-3, ¶ 7 n.13.
18
     Compl. at 6.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 6 of 19


alleged widespread fraud that duped him into buying the home; (ii) claims of faulty

and defective craftmanship and failure to repair; (iii) the Defendants’ supposed

disparate treatment in handling his home repair complaints based on racial animus

and the parties’ litigious history; and (iv) his reluctancy to enter into arbitration

because of his belief that the arbitration process is “fake,” and tantamount to “a

school kid grading his own papers.” 19 He appears to add a new defect to his faulty

construction claim list, alleging a “Statewide Inspection” further damaged his home

in the summer of 2021 while attempting to make stucco repairs at Defendant Michael

Klein’s behest.20

         Notably, though his request for relief isn’t on based on Wang’s holding per

se, Mr. Williams does briefly assert that the reason no other homeowners “went to

the so called arbitration [was because] the Arbitrator always ruled against them.”21

He thus attributes Wang as a “victory for Delaware homeowners” who may now

bypass the “fake” arbitration process imposed by the Defendants, and enforce

builders to “stand by their product[s]” via the traditional judicial process.”22


19
     See generally id.
20
     Id. at 2.
21
     Id. at 5.
22
     Id. at 4.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 7 of 19


     B. THE DEFENDANTS MOVE TO DISMISS UNDER THIS
        COURT’S CIVIL RULE 12(B)(6).

           Defendants have responded to Mr. Williams’s complaint via this Court’s Civil

Rule 12(b)(6)—once again moving to dismiss the lawsuit. 23

           First, they argue that Mr. Williams’s complaint is barred by res judicata

because the facts alleged here stem from the same operative facts asserted in the

earlier, already dismissed lawsuits. 24 They also posit that Mr. Williams’s citation to

Wang is misplaced because in Wang, the parties actually participated in arbitration

proceedings.25 Whereas here, Mr. Williams refuses to submit to arbitration, and

neither are the Defendants compelling it.26 This is so, the Defendants say, because

the Supreme Court—in affirming this Court’s prior dismissal of the earlier

litigation—determined that “counsel’s failure to cite Wang does not warrant

reversal” and thus, any claim in this regard is barred by res judicata. 27

           Second, the Defendants contend that Mr. Williams’s assertions don’t meet the

pleading standard required to survive a Rule 12(b)(6) motion to the extent he is


23
     D.I. 10.
24
     Defs.’ Mot. to Dismiss ¶¶ 3-8.
25
     Id. ¶ 8.
26
     Id.
27
     Id.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 8 of 19


asserting any new bases for relief, e.g., that the Defendants and/or their agents treated

him disparately. 28 Relatedly, the Defendants also argue that if Mr. Williams is now

faulting Statewide Inspection for damaging his home, this also fails as Statewide

Inspection is a non-named third-party to this suit, and even so, Mr. Williams hasn’t

sufficiently pleaded a negligence claim.29

           Finally, the Defendants aver that regardless of what Mr. Williams’s claims

are, they are barred by the statute of limitations. Say Defendants: “When bringing

claims based on ‘negligence related to the purchase of a home, the statute of

limitations begins to run on the date of the settlement or closing.’”30 Based on

Mr. Williams’s allegations, he became aware of the alleged issues with his home no

later than 2017; thus, according to the Defendants, the pending claims are now

almost five years old and untimely. 31




28
     Id. ¶ 9.
29
    Id. ¶ 10. The Defendants also note the difficulty in discerning what, exactly, Mr. Williams’s
claimed causes of action are. Regardless, Defendants argue that nothing alleged in the Complaint
supports recovery on breach of contract, negligence, or discrimination claims. Id. ¶ 11.
30
    Id. ¶ 12 (quoting Altenbaugh v. Benchmark Builders, Inc., 2021 WL 1215828, at *2 (Del. Supr.
Mar. 26, 2021), aff’d, 271 A.3d 188 (Del. 2022); see also Silverstein v. Fischer, 2016 WL 3020858,
at *4 (Del. Supr. May 18, 2016) (holding the statute of limitations for claims of breach of contract,
negligence and fraud is three years)).
31
     Id.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 9 of 19


                      II.     APPLICABLE LEGAL STANDARDS
     A. SUPER. CT. CIV. R. 12 (B)(6)
        A party may move to dismiss under this Court’s Civil Rule 12(b)(6) for failure

to state a claim upon which relief can be granted.32 In resolving a 12(b)(6) motion,

the Court (1) accepts as true all well-pleaded factual allegations in the complaint;

(2) credits vague allegations if they give the opposing party notice of the claim;

(3) draws all reasonable factual inferences in favor of the non-movant; and (4) denies

dismissal if recovery on the claim is reasonably conceivable. 33

        The Court, however, need not “accept conclusory allegations unsupported by

specific facts or . . . draw unreasonable inferences in favor of the non-moving

party.”34     Neither must the Court adopt “every strained interpretation of the

allegations proposed by the plaintiff.”35 Still, even with those cautions in mind,

Delaware’s pleading standard is “minimal.”36 Dismissal is inappropriate unless

“under no reasonable interpretation of the facts alleged could the complaint state a

32
     Del. Super. Ct. Civ. R. 12(b)(6).
33
     Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del. 2011).
34
   Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011), overruled on other
grounds by Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
35
     Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001).
36
     Cent. Mortg., 27 A.3d at 536 (citing Savor, Inc v. FMR Corp., 812 A.2d 894, 895 (Del. 2002)).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 10 of 19


claim for which relief might be granted.” 37 “Generally, matters outside the pleadings

should not be considered in ruling on a motion to dismiss.”38 But the Court may

consider documents or exhibits outside the pleadings when they are “integral to

a . . . claim and incorporated into the complaint.” 39

     B. CLAIM PRECLUSION

        A litigant is precluded from bringing a second action against a defendant using

the same facts as the first claim of action:

            [I]f the pleadings framing the issues in the first action would have
            permitted the raising of the issue sought to be raised in the second
            action, and if the facts were known, or could have been known to
            the plaintiff in the second action at the time of the first action.40

        Claim preclusion is a burden-shifting analysis requiring a defendant to first

demonstrate that “the same transaction formed the basis for both the present and


37
   Unbound Partners Ltd. P’ship v. Invoy Holdings Inc., 251 A.3d 1016, 1023 (Del. Super. Ct.
2021) (internal quotation marks omitted); see Cent. Mortg., 27 A.3d at 537 n.13 (“Our governing
‘conceivability’ standard is more akin to ‘possibility . . . .’”).
38
     In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 68 (Del. 1995).
39
   Windsor I, LLC v. CWCap. Asset Mgmt. LLC, 238 A.3d 863, 873 (Del. 2020); see also
Malpiede, 780 A.2d at 1083 (“[A] claim may be dismissed if allegations in the complaint or in the
exhibits incorporated into the complaint effectively negated the claim as a matter of law.”).
40
    LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 193 (Del. 2009) (emphasis in original);
Taylor v. Desmond, 1990 WL 18366, at *2 (Del. Super. Ct. Jan. 25, 1990), aff’d, 1990 WL 168243
(Del. Aug. 31, 1990) (“In essence, the doctrine of res judicata serves to prevent a multiplicity of
needless litigation of issues by limiting parties to one fair trial of an issue or cause of action which
has been raised or should have been raised in a court of competent jurisdiction.”).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 11 of 19


former suits; and second, plaintiff neglected or failed to assert claims which in

fairness should have been asserted in the first action.” 41 Upon such a showing, and

to avoid dismissal, the plaintiff must then demonstrate “that there was some

impediment to the presentation of the entire claim for relief in the prior forum.”42

        Delaware Courts apply a transactional approach when assessing whether a

claim is precluded, following a five-part test that considers whether: (1) the original

court had jurisdiction over the subject matter and the parties; (2) the parties to the

original action were the same as those parties, or in privity, in the case at bar; (3) the

original cause of action or the issues decided were the same as the case at bar;

(4) the issues in the prior action must have been decided adversely to the appellants

in the case at bar; and (5) the decree in the prior action was a final decree.43

        Claim preclusion requires a “pragmatic consideration, with the fact finder

‘giving weight to such considerations as whether the facts are related in time, space,

origin, or motivation, whether they form a convenient trial unit, and whether their




41
   Wilson v. Brown, 2012 WL 195393, at *4 (Del. Jan. 24, 2012) (citing LaPoint, 970 A.2d at
193-94)).
42
     Id. (quoting Kossol v. Ashton Condo. Ass’n, 1994 WL 10861, at *2 (Del. Jan 6, 1994)).
43
   Dover Historical Soc’y, Inc. v. City of Dover Planning Comm’n, 902 A.2d 1084, 1092 (Del.
2006).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 12 of 19


treatment as a unit conforms to the parties’ expectations or business understanding

or usage.’”44

                                   III. DISCUSSION

     A. THE DOCTRINE OF CLAIM PRECLUSION AGAIN REQUIRES DISMISSAL                       OF
        MR. WILLIAMS’S COMPLAINT.

        “When a defendant asserts an affirmative defense, like res judicata, as a basis

for pleading stage dismissal, that motion to dismiss will be granted only if ‘the

plaintiff can prove no set of facts to avoid it . . . .’” 45 Thus, the Court must first

determine whether the parties have carried their respective burdens on the five res

judicata elements.

        1. The Defendants have established that the same transaction formed the
           basis for both the present and former suit.

        The first prong of the res judicata test is satisfied here, as the original court

disposing of the issue had proper jurisdiction. In the earlier lawsuits dismissing

Mr. Williams’s complaints, both this Court and the Court of Common Pleas had

proper subject matter and personal jurisdiction. Legal rather than equitable remedies




44
     LaPoint, 970 A.2d at 193 (quoting RESTATEMENT (SECOND) OF JUDGMENTS § 24(2) (1982)).
45
   Fortis Advisors LLC v. Shire US Holdings, Inc., 2020 WL 748660, at *2 (Del. Ch. Feb. 13,
2020) (quoting Reid v. Spazio, 970 A.2d 176, 183–84 (Del. 2009)).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 13 of 19


were sought, and the parties either consented to or otherwise appeared in the

respective proceedings, thus satisfying this prong of the test.

       The second prong requires that the subsequent suit involve the same parties,

or parties in privity, to the original action. Collectively, the named defendants in

Mr. Williams’s previous—and already dismissed—cases are: (i) Toll Brothers

Builders; (ii) Michael Brown; (iii) Hockessin Chase, L.P.; and (iv) Timothy J.

Hoban.46 Here, Mr. Williams names a cumulation of the same Defendants as before,

with the addition of Mr. Michael Klein. Res judicata doesn’t require an exacting

relationship.47 “Parties are in privity for res judicata when their interests are

identical or closely aligned such that they were actively and adequately represented

in the first suit.”48 Thus, to the extent Mr. Klein was a prior employee or agent of


46
    See Compl., Williams v. Toll Brothers Builders, et al., C.A. No. CPU4-17-005342 (Del. Ct.
Com. Pl. Dec. 12, 2017) (naming Toll Brothers Builders and Michael Brown); Compl., Williams
v. Toll Brothers Builders, et al., C.A. No. CPU4-19-002007 (Del. Ct. Com. Pl. June 11, 2019)
(naming Toll Brothers Builders, Michael Brown, and Hockessin Chase, LP); Compl., Williams v.
Toll Brothers Builders, et al., C.A. No. N20C-06-198 VLM (Del. Super. Ct. June 22, 2020)
(naming Toll Brothers Builders, Hockessin Chase, LP, Michael Brown, and Timothy J. Hoban).
47
    See Aveta Inc. v. Cavallieri, 23 A.3d 157, 180 (Del. Ch. 2010) (“Privity is instead ‘a legal
determination for the trial court with regard to whether the relationship between the parties is
sufficiently close to support preclusion.’”) (quoting Higgins v. Walls, 901 A.2d 122, 138 (Del.
Super. Ct. 2005)).
48
    Aveta, 23 A.3d at 180 (collecting cases); see also Kohls v. Kenetech Corp., 791 A.2d 763, 769
(Del. Ch. 2000) (“[P]reclusion can properly be imposed when the claimant’s conduct induces the
opposing party reasonably to suppose that the litigation will firmly stabilize the latter’s legal
obligations.”).
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 14 of 19


Toll Brothers, Inc., or any of its subsidiaries, 49 his interests are so “closely aligned”

to those of Toll Brothers, Inc. “such that they were actively and adequately

represented” in the earlier lawsuits.50 The second prong is therefore met.

        Turning to the third prong, in both suits before the Court of Common Pleas

and the earlier litigation in this Court, Mr. Williams alleged that the Defendants were

responsible for negligent construction that caused damage to his driveway, roof,

stucco, and other internal and exterior defects in his home. Here, too, his sole request

for relief is “damages for the full price” he paid for the home and “the [c]urrent value

of the property . . . if they hadn’t defrauded me and made all the repairs.”51 So the

cause of action giving rise to Mr. Williams’s earlier lawsuits—defective

workmanship and failure to repair—is directly “related in time, space, origin, or




49
     As asserted by the Defendants in each litigation, Toll Brothers, Inc. is the proper entity name
rather than “Toll Brothers Builders.” But the Defendants’ Motion is unclear whether Mr. Klein
was a former employee of Toll Brothers, Inc. In back-to-back sentences, Defendants’ claim: “[a]t
all times Michael Klein was acting in his capacity as an employee of Toll Bros, Inc.[,]” but “Toll
Brothers, Inc., a separate entity and not the employer of Mr. Klein, continues to be omitted as a
named party.” See Defs.’ Mot. to Dismiss ¶ 7, n.13. Regardless, counsel for Defendants accepted
service and entered their appearance on his behalf in this litigation. See D.I. 9.
50
    To the extent Mr. Williams also seeks damages from Statewide Inspection for causing separate
and unrelated damage to his home, he must properly plead, file, and serve a suit against Statewide
Inspection. For purposes of this suit, however, because Mr. Williams neither named or impleaded
Statewide Inspection as a party, any supposed claims he has made against it will not considered.
51
     Compl. at 7.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 15 of 19


motivation” to this cause of action seeking damages for the Defendants’ alleged

defective workmanship and failure to repair to his home. 52

        Fourth, the prior actions were decided adversely to Mr. Williams each time.

The Court of Common Pleas determined that Mr. Williams must at the very least try

to resolve his disputes with the Defendants through binding arbitration and

dismissed his case without hearing the merits. Thus, when Mr. Williams refiled the

same complaint in this Court, res judicata precluded him from “initiat[ing] a third

proceeding [arising] out of the same operative facts.” 53 The Supreme Court of

Delaware affirmed the dismissal on the same basis.

        As these decisions left nothing for the any of the courts to further determine

or consider, each decision was a final decree, thereby satisfying the fifth and final

prong of the res judicata test.54 Accordingly, the Defendants have established that

the same transaction formed the basis for both the present and former suits.




52
     LaPoint, 970 A.2d at 193 (quoting RESTATEMENT (SECOND) OF JUDGMENTS § 24(2) (1982)).
53
     Williams II, Order for Dismissal ¶ 5.
54
    See Showell Poultry, Inc. v. Delmarva Poultry Corp., 146 A.2d 794, 796 (Del. 1958) (“A final
judgment is generally defined as one which determines the merits of the controversy or the rights
of the parties and leaves nothing for future determination or consideration.”)
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 16 of 19


           2. Mr. Williams failed to assert claims which in fairness should have been
              asserted in the first action.

           The Defendants have also carried their second burden here. In their motion,

they argue that to the extent Mr. Williams now cites Wang as a basis for relief in this

action in this Court, res judicata precludes direct application and consideration of

Wang here. 55 They assert first that Wang is inapposite because the defendants there

actually submitted to arbitration before turning to traditional litigation—unlike here,

where neither the Defendants nor Mr. Williams seek to enter into such artbitral

proceedings. Even so, the Defendants argue that the Delaware Supreme Court

already addressed Wang’s inapplicability here, holding that the parties’ failure to

cite or address Wang in the 2019 Court of Common Pleas litigation did not warrant

reversal of this Court’s decision dismissing Mr. Williams’s new 2020 Superior Court

complaint.56

           Though Mr. Williams cannot be entirely faulted for failing to raise Wang

himself during the pendency of his 2019 Court of Common Pleas case given his pro

se status, he did learn of its potential importance to his case soon thereafter, and his




55
     Defs.’ Mot. to Dismiss ¶ 8.
56
     Id.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 17 of 19


failure to address it then (or ever) in the Court of Common Pleas, in part, has doomed

his attempts to initiate new cases here.

         Accordingly, Mr. Williams cannot survive the pending motion to dismiss

unless he can establish that he was somehow impeded from presenting his entire

claim—including Wang—in the Court of Common Pleas litigation. And this he

cannot do.

         3. Mr. Williams has not established there was an impediment to the
            presentation of his entire claim in the Court of Common Pleas.

         Though he cites to it now, not even a strained or liberal reading of

Mr. Williams’s complaint suggests an impediment precluded him from raising Wang

as a basis for relief in his initial Court of Common Pleas lawsuit. Tellingly, he also

failed to heed the Delaware Supreme Court’s directed guidance in preserving this

claim:

            If Williams believed that the Court of Common Pleas overlooked
            Wang, he should have cited it or pursued reargument or an appeal
            on that basis. Indeed, even now, he might possibly seek relief
            from the Court of Common Pleas under that court’s Civil Rule
            60(b), but we express no opinion on whether relief would be
            warranted in the circumstances of this case.” 57




57
     Williams III, 2021 WL 3200825, at *2.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 18 of 19


        Thus, Mr. Williams’s instant Complaint merely praising Wang as a “victory

for Delaware homeowners” is not enough to demonstrate that he was impeded from

presenting his full claim in the first instance. Claim preclusion “exists to provide a

definite end to litigation, prevent vexatious litigation, and promote judicial economy

. . . extend[ing] to all issues which might have been raised and decided in the first

suit.”58 So his failure to raise Wang in the earlier proceedings precludes him from

litigating the merits of its effect now in this litigation.

                                      IV. CONCLUSION

        Because res judicata precludes Mr. Williams from pursuing the charges in his

most recent—but almost identical—complaint filed in this Court against those he

deems responsible for the problems with his home, the Court must GRANT

dismissal under its Rule 12(b)(6). The Court—as did the Delaware Supreme Court

last year—notes though that “even now, he might possibly seek relief from the Court

of Common Pleas under that court’s Civil Rule 60(b).”59 If Mr. Williams does,




58
     Wilson v. Brown, 2012 WL 195393, at *4 (Del. Jan. 24, 2012) (internal citations omitted).
59
     Williams III, 2021 WL 3200825, at *2.
Williams v. Toll Brothers Builders, et al.
C.A. No. N22C-05-002 PRW
July 12, 2022
Page 19 of 19


however, this Court too can “express no opinion on whether relief would be

warranted in the circumstances of this case.” 60

           IT IS SO ORDERED.
                                                   _______________________
                                                   Paul R. Wallace, Judge




60
     Id.